
	
		II
		109th CONGRESS
		2d Session
		S. 3510
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Menendez (for
			 himself and Mr. Allen) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Science Foundation Authorization
		  Act of 2002 to authorize grants for Partnerships for Access to Laboratory
		  Science (PALS).
	
	
		1.Authorization of
			 appropriationsSection 5(e) of
			 the National Science Foundation Authorization Act of 2002 (Public Law 107–368;
			 116 Stat. 3039) is amended to read as follows:
			
				(e)Fiscal year
				2007
					(1)In
				generalThere are authorized to be appropriated to the Foundation
				$9,839,262,000 for fiscal year 2007.
					(2)Specific
				allocationOf the amounts appropriated pursuant to paragraph (1),
				$50,000,000 shall be for the Partnerships for Access to Laboratory Sciences
				described in section
				10A.
					.
		2.Authorization for
			 Partnerships for Access to Laboratory SciencesSection 8 of the National Science Foundation
			 Authorization Act of 2002 (Public Law 107–368; 116 Stat. 3043) is amended by
			 adding at the end the following:
			
				(12)Partnerships
				for Access to Laboratory Science (PALS)The partnerships for
				access to laboratory science described in section
				10A.
				.
		3.Partnerships for
			 Access to Laboratory Science describedThe National Science Foundation
			 Authorization Act of 2002 (Public Law 107–368; 116 Stat. 3043) is amended by
			 inserting after section 10 the following:
			
				10A.Partnerships
				for Access to Laboratory Science (PALS)
					(a)Program
				authorized
						(1)In
				general
							(A)Authority to
				make grantsThe Director shall carry out a program to award
				grants to high-need local educational agencies to establish partnerships for
				access to laboratory science to improve laboratories and provide
				instrumentation as part of a comprehensive program to enhance the quality of
				mathematics, science, engineering, and technology instruction at the secondary
				school level.
							(B)Criteria for
				awarding grantsGrants shall be awarded under this section on a
				competitive, merit-reviewed basis.
							(2)PartnershipsIn
				order to be eligible to receive a grant under this section, a high-need local
				educational agency shall enter into a partnership that—
							(A)includes an
				institution of higher education or a community college;
							(B)includes a
				business or eligible nonprofit organization; and
							(C)may include a
				State educational agency, other public agency, National Laboratory, or
				community-based organization.
							(3)Federal
				shareThe Federal share of the cost of activities carried out
				using amounts from a grant under this section shall not exceed 33
				percent.
						(4)DurationA
				high-need local educational agency that receives approval of a grant
				application submitted under this section shall be eligible to receive grants
				under this section for activities described in the application for a period of
				3 fiscal years.
						(5)Plan
				requiredIn order to be eligible for a grant under this section,
				a high-need local educational agency shall submit to the Director a plan,
				developed in consultation with teachers, science administrators, scientists,
				education researchers, and other individuals with expertise in laboratory
				science and classroom instruction, for carrying out the program under this
				section. Such plan shall—
							(A)describe how the
				proposed laboratory improvements and instrumentation are consistent with State
				mathematics and science academic achievement standards;
							(B)describe how the
				proposed laboratory improvement and instrumentation are part of a comprehensive
				program to enhance the quality of mathematics, science, engineering, and
				technology instruction, including a description of how the laboratory
				experiences—
								(i)are designed to
				produce clear learning outcomes;
								(ii)are sequenced to
				complement the classroom science instruction;
								(iii)are designed to
				integrate science learning with science content; and
								(iv)will incorporate
				ongoing student reflection and discussion;
								(C)describe
				professional development and training activities for teachers and school
				personnel who will be working in the laboratory facilities;
							(D)provide assurances
				that all safety requirements as required by State or local ordinance or by the
				Director will be met;
							(E)describe how the
				laboratory and instrumentation will be maintained after the period of financial
				assistance provided under the grant; and
							(F)describe how
				assessment methods will be used to expand the available research literature
				regarding the effect of laboratory science on student understanding of
				scientific concepts and student achievement.
							(6)Uses of
				fundsGrants awarded under this section—
							(A)shall be used to
				supplement and not supplant existing programs or activities; and
							(B)shall be used for
				activities that draw upon the expertise of all partners to improve secondary
				science education by improving laboratories and providing instrumentation as
				part of a comprehensive program to enhance the quality of mathematics, science,
				engineering, and technology instruction at the secondary school level in a
				manner that is consistent with State mathematics and science student academic
				achievement standards, including—
								(i)development of a
				plan for laboratory improvement and instrumentation that is consistent with
				State mathematics and science academic achievement standards;
								(ii)purchase, rental,
				or leasing of equipment, instrumentation, and other scientific educational
				materials;
								(iii)maintenance,
				renovation, and improvement of laboratory facilities;
								(iv)professional
				development and training for teachers;
								(v)development of
				curricula and instructional programs designed to integrate the laboratory
				experience with classroom instruction;
								(vi)training in
				laboratory safety for a school personnel;
								(vii)design and
				implementation of hands-on laboratory experiences to encourage the interest of
				individuals identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a and 1885b) in mathematics, science,
				engineering, and technology and help prepare such individuals to pursue
				postsecondary studies in these fields;
								(viii)development of
				tools to evaluate activities funded under this subsection; and
								(ix)any other
				activities the Director determines will accomplish the goals of this
				subsection.
								(7)Limitation on use
				of fundsGrants awarded under this section shall not be used for
				construction of new facilities.
						(b)Selection
				process
						(1)ApplicationA
				high-need local educational agency seeking a grant under this section shall
				submit an application to the Director at such time, in such manner, and
				containing such information as the Director may require. The application shall
				include, at a minimum—
							(A)a description of
				the partnership entered into under subsection (a)(2) and the role that each
				member will play in implementing the proposal;
							(B)the plan described
				in subsection (a)(5);
							(C)a description of
				each of the activities to be carried out using amounts from the grant, together
				with—
								(i)a
				description of how such activities will be aligned with State mathematics and
				science student academic achievement standards and with other activities that
				promote student achievement in mathematics and science;
								(ii)a
				description of how such activities will be based on a review of relevant
				research, including best practices;
								(iii)a description of
				why such activities are expected to improve student performance and strengthen
				the quality of mathematics and science instruction;
								(iv)a
				description of any activities that will encourage the interest of individuals
				identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a and 1885b) in mathematics, science,
				engineering, and technology and how such activities will help prepare such
				individuals to pursue postsecondary studies in these fields; and
								(v)a
				description of how changes in student achievement will be assessed;
								(D)a description of
				how the partnership will assess its success; and
							(E)a description of
				how programmatic assessments will be made available to the larger research
				community.
							(2)Review of
				applicationsIn evaluating the applications submitted under
				paragraph (1), the Director shall consider, at a minimum—
							(A)the ability of the
				partnership to carry out effectively the proposed programs;
							(B)the degree to
				which activities carried out by the partnership are based on relevant research,
				including best practices, and are likely to result in increased student
				achievement;
							(C)the degree to
				which such activities are aligned with State mathematics and science student
				academic achievement standards;
							(D)the likelihood
				that the partnership will demonstrate activities that can be widely implemented
				as part of larger scale reform efforts; and
							(E)the extent to
				which the activities will encourage the interest of individuals identified in
				section 33 or 34 of the Science and Engineering Equal Opportunities Act (42
				U.S.C. 1885a and 1885b) in mathematics, science, engineering, and technology
				and will help prepare such individuals to pursue postsecondary studies in these
				fields.
							(c)Accountability
				and dissemination
						(1)Assessment
				requiredThe Director shall evaluate the program established
				under this section. At a minimum, such evaluation shall—
							(A)use a common set
				of benchmarks and assessment tools to identify best practices and materials
				developed and demonstrated by the partnerships; and
							(B)to the extent
				practicable, compare the effectiveness of practices and materials developed and
				demonstrated by the partnerships authorized under this section with those of
				partnerships funded by other State or Federal agencies.
							(2)Dissemination
							(A)Dissemination of
				resultsThe Director shall make the results of the evaluation
				required under paragraph (1) available to the public and shall provide such
				results to the Committee on Science and the Committee on Education and the
				Workforce of the House of Representatives, and to the Committee on Commerce,
				Science, and Transportation and the Committee on Health, Education, Labor, and
				Pensions of the Senate.
							(B)Dissemination of
				materialsThe Director shall make widely available to the public
				materials developed under the program established under this section that are
				demonstrated to be effective.
							(d)Technical
				assistance and coordination
						(1)Technical
				AssistanceAt the request of a high-need local educational
				agency, the Director shall provide the agency with technical assistance in
				meeting any requirements of this section, including providing advice from
				experts on how to develop—
							(A)a quality
				application for a grant; and
							(B)quality activities
				from funds received from a grant under this section.
							(2)Annual
				meetingThe Director, in consultation with the Secretary of
				Education, shall convene an annual meeting of the high-need local educational
				agencies that are recipients of a grant under this section to foster greater
				national collaboration.
						(3)Report on
				coordinationThe Director, in consultation with the Secretary of
				Education, shall provide to the Committee on Science and the Committee on
				Education and the Workforce of the House of Representatives, and to the
				Committee on Commerce, Science, and Transportation and the Committee on Health,
				Education, Labor, and Pensions of the Senate, an annual report describing how
				the program authorized under this section has been and will be coordinated with
				the program authorized under part B of title II of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6601 et seq.). The report required by this
				paragraph shall be submitted concurrently with the President’s annual budget
				request.
						(e)DefinitionsIn
				this section:
						(1)High-need local
				educational agencyThe term high-need local educational
				agency includes a local educational agency eligible to receive a grant
				under the Rural and Low-Income School Program authorized by section 6221 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351).
						(2)National
				LaboratoryThe term National Laboratory has the
				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
				15801).
						.
		
